PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of
Patent No. 10,949,645
Issue Date: March 16, 2021
Application No. 16/376,495
Filed: April 05, 2019
Attorney Docket No. Q245118
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refunds filed December 16, 2021.

The request for refund is Granted.

Applicant request a refund of $1,500.00 stating “On March 12, 2021, Applicant filed an e-Petition to Withdraw from Issuance, a Request for Continued Examination and QPIDS. Upon submission of the filing and payment of fees an incomplete filing receipt was generated…”

A review of the Office records indicates that the documents were not received, therefore a total of $1,500.00 has been refunded to applicant’s credit card account.

In view of the above, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions